DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
	Claim 2 is objected to for failing to conclude with a period.
Claim 5 is objected to because at line 2, “the flank angle is 38° and 40°” should read
--the flank angle is between 38° and 40°--.
	Claim 11 is objected to because at line 10, each instance of “interference” should read
--interface--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the at least one helical groove and/or the plurality of circumferential grooves comprises at least one flank with a flank angle of between 32° and 36°.” It is unclear from the claim whether this flank is the same as, or different from, the flank previously set forth in claim 1, lines 7-8. For the purpose of this action, the Examiner has interpreted the flank from claim 1 and the flank from claim 6 as being the same flank.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “an average radius from the central axis of between 10 and 150 mm”, in lines 2-3, and the claim also recites “an average radius from the central axis of approximately 20-30 mm”, in lines 3-4, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “metallic” in line 1, and the claim also recites steel, line 2, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 recites the limitation “the coefficient of friction between the first and second surfaces is between 0.15” in lines 1-2. It is unclear from the claim how the coefficient of friction can be between a single number instead of between two numbers. For the purpose of this action, the Examiner has interpreted the limitation as reading -- the coefficient of friction between the first and second surfaces is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,732,634 (Hill).
Regarding claim 1, Hill discloses a fibre-reinforced (see column 3, line 47, through column 4, line 33) polymer composite shaft (12; see Figures 1-3) for transmitting loads along a central axis (11), the composite shaft comprising:
a first interface surface (interior surface of 16) extending along the central axis and comprising at least one helical groove and/or a plurality of circumferential grooves (50F) for engaging with at least one corresponding helical ridge and/or a plurality of corresponding circumferential ridges of a second interface surface (exterior surface of 24) of an end fitting (24);
wherein the at least one helical groove and/or the plurality of circumferential grooves comprises at least one flank with a flank angle of between 32° and 51° (see Figure 3 and column 3, lines 44-46, where an angle of 45° is disclosed).
Regarding claim 2, Hill discloses the at least one helical groove or the plurality of circumferential grooves (50F) comprises at least one flank with a flank angle of between 34° and 48° (see Figure 3 and column 3, lines 44-46, where an angle of 45° is disclosed).
Regarding claim 9, Hill discloses the first interface surface (interior surface of 16) is an inner surface of the composite shaft (12) or an outer surface of the composite shaft (see Figures 1 and 3).
Regarding claim 10, Hill discloses the first interface surface (interior surface of 16) is tapered relative to the central axis (11) or the first interface surface extends parallel to the central axis (see Figures 1 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hill.
Regarding claim 3, Hill discloses the fibre-reinforced polymer composite shaft as claimed in claim 2, but does not expressly disclose the flank angle is between 37° and 44°.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (a flank having a flank angle between 32° and 51°), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flank angle of Hill such that the flank angle is between 37° and 44°, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the intended forces the fibre-reinforced polymer composite shaft is meant to receive and/or transmit.
Applicant is further reminded that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining “[t]hat which infringes if later anticipates if earlier”); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) (“Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys.”); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., “not substantially less than 13%,” “not substantially below 17%,” and “between about 13[%] and 20%”); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious).
Regarding claim 4, Hill teaches the fibre-reinforced polymer composite shaft as claimed in claim 3, but does not expressly teach the flank angle is between 37° and 41°.
Applicant’s attention is directed to the case law set forth above in the rejection of claim 3, which also applies to the instant claim. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flank angle of Hill such that the flank angle is between 37° and 41°, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the intended forces the fibre-reinforced polymer composite shaft is meant to receive and/or transmit.
Regarding claim 5, Hill teaches the fibre-reinforced polymer composite shaft as claimed in claim 4, but does not expressly teach the flank angle is 38° and 40°.
Applicant’s attention is directed to the case law set forth above in the rejection of claim 3, which also applies to the instant claim. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flank angle of Hill such that the flank angle is between 38° and 40°, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the intended forces the fibre-reinforced polymer composite shaft is meant to receive and/or transmit.
Regarding claim 6, Hill discloses the at least one helical groove and/or the plurality of circumferential grooves (50F) comprises at least one flank, but does not expressly disclose the flank having a flank angle of between 32° and 36°.
Applicant’s attention is directed to the case law set forth above in the rejection of claim 3, which also applies to the instant claim. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flank angle of Hill such that the flank angle is between 32° and 36°, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the intended forces the fibre-reinforced polymer composite shaft is meant to receive and/or transmit.
Regarding claim 7, Hill discloses the fibre-reinforced polymer composite shaft as claimed in claim 1, but does not expressly disclose the first interface surface (interior surface of 16) comprises an average radius from the central axis of between 10 and 150 mm and preferably an average radius from the central axis of approximately 20-30 mm.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (a fibre-reinforced polymer composite shaft with a first interface surface comprising an average radius), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill such that the first interface surface comprises an average radius from the central axis of between 10 and 150 mm and preferably an average radius from the central axis of approximately 20-30 mm, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the intended forces the fibre-reinforced polymer composite shaft is meant to receive and/or transmit.
Regarding claim 8, Hill discloses the fibre-reinforced polymer composite shaft as claimed in claim 1, but does not expressly disclose the first interface surface (interior surface of 16) is approximately 30 mm long.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the length of a first interface surface of a fibre-reinforced polymer composite shaft) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hill such that the first interface surface is approximately 30 mm long, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the intended forces the fibre-reinforced polymer composite shaft is meant to receive and/or transmit.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hill as applied to above, and further in view of US 4,319,076 (Piur).
Regarding claim 11, Hill discloses an assembly for transmitting loads along a central axis (see Figures 1-3), the assembly comprising:
a fibre reinforced polymer composite shaft (12) as claimed in claim 1 (see rejection above); and
an end fitting (24, which includes 32, 34, 36, 38) comprising a second interface surface (exterior surface of 24) extending along the central axis (11) and comprising at least one corresponding helical ridge and/or a plurality of corresponding circumferential ridges corresponding to 50F) that is engaged with the at least one helical groove and/or the plurality of circumferential grooves so as to mount the end fitting to the fibre reinforced polymer composite shaft (see Figure 1).
Hill does not expressly disclose a preload structure arranged to provide a radial biasing force to bias the first interface surface against the second interface surface.
Piur teaches an assembly for transmitting loads along a central axis (see Figures 1 and 2), the assembly comprising:
a fibre reinforced polymer composite shaft (1);
an end fitting (7, 7’) comprising a second interface surface at (9, 11’) extending along the central axis and comprising at least one corresponding helical ridge and/or a plurality of corresponding circumferential ridges (see “screw connection” in column 3, line 21) that is engaged with the at least one helical groove and/or the plurality of circumferential grooves so as to mount the end fitting to the fibre reinforced polymer composite shaft (see Figures 1 and 2); and
a preload structure (10, 10’) arranged to provide a radial biasing force to bias the first interface surface against the second interface surface.
Piur teaches this structure is provided in order to provide thrust (i.e. preload) to the connection of the shaft and end fitting as it is advantageous in providing the necessary locking between the geometries of the mating structures (see Figures 1 and 2, and column 4, lines 27-38).
Regarding claim 12, each of Hill and Piur teaches the end fitting (24 of Hill; 7, 7’ of Piur) is metallic (see column 3, line 19 of Hill; see column 3, line 38 of Piur), for example made of steel.
Regarding claim 13, the combination of Hill and Piur teaches the assembly as claimed in claim 11, but does not expressly teach the coefficient of friction between the first and second surfaces is between 0.01 and 0.3.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (a connection between first and second surfaces), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hill and Piur such that the coefficient of friction between the first and second surfaces is between 0.01 and 0.3, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the desired fit between the two surfaces.
Regarding claim 14, the combination of Hill and Piur teaches the assembly as claimed in claim 13, but does not expressly teach the coefficient of friction between the first and second surfaces is 0.15.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (a coefficient of friction of a connection between first and second surfaces) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hill and Piur such that the coefficient of friction between the first and second surfaces is 0.15, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification depending upon the desired fit between the two surfaces.
Regarding claim 15, each of Hill and Piur teaches the second interface surface (exterior surface of 24 of Hill; at 9, 11’ of Piur) is located radially inward of the first interface surface (interior surface of 16 of Hill; at 9, 11’ of Piur).
Regarding claim 16, Piur teaches the preload structure (10) comprises an annular member arranged to apply the radial biasing force to an outer surface of the composite shaft (1; see Figure 1).
Regarding claim 17, Piur teaches the second interface surface is located radially outward of the first interface surface (see Figure 2, where Piur teaches such a structure is a known alternative in the art of the second interface surface is located radially inward of the first interface surface as shown in Figure 1).
Regarding claim 18, Piur teaches the preload structure (10’) comprises a plug arranged to apply the radial biasing force to an inner surface of the composite shaft (1; see Figure 2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hill and Piur as applied above, and further in view of US 2018/0283458 (Bernard).
The combination of Hill and Piur teaches the assembly as claimed in claim 11, but does not expressly teach the preload structure (10, 10’ of Piur) is arranged in an interference fit with the composite shaft.
Bernard teaches it is known in the art of fibre-reinforced polymer composite shaft assemblies having preload structures to arranged the preload structure (6) in an interference fit with the composite shaft (1) to provide a sandwiched connection, where the fit may be adjusted taking into account operational factors such as the expected or intended axial loads to be transmitted during use (see paragraphs [0008]-[0010]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hill and Piur such that the preload structure is arranged in an interference fit with the composite shaft, as taught in Bernard, in order to provide a sandwiched connection, where the fit may be adjusted taking into account operational factors such as the expected or intended axial loads to be transmitted during use.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
November 22, 2022